Case 1:20-cv-00043-MSM-PAS Document 19 Filed 07/10/20 Page 1 of 7 PageID #: 123




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF RHODE ISLAND

                                           )
  HECTOR M. GARCIA, SR.,                   )
  Individually, and in his Capacity as     )
  Administrator of the ESTATE OF           )
  MARTA J. GARCIA,                         )
                                           )
        Plaintiff,                         )
                                           )
        v.                                 )
                                             C.A. No. 1:20-CV-00043-MSM-PAS
                                           )
  UNITED OF OMAHA LIFE                     )
  INSURANCE COMPANY a/k/a                  )
  MUTUAL OF OMAHA INSURANCE                )
  COMPANY, ALIAS; THE BENN                 )
  AGENCY, ALIAS; AND DEBBIE                )
  BENN, ALIAS,                             )
                                           )
        Defendants.                        )

                           MEMORANDUM AND ORDER

 Mary S. McElroy, United States District Judge.

       This matter comes before the Court on the Motion to Dismiss, pursuant to Fed.

 R. Civ. P. 12(b)(6), of The Benn Agency and Debbie Benn (collectively “the Benn

 defendants”).   (ECF No. 16.)    The Court must consider whether the plaintiff’s

 Complaint plausibly states a claim for breach of contract and breach of fiduciary duty

 against the Benn defendants.

       For the following reasons, the Court provisionally GRANTS the Benn

 defendants’ Motion to Dismiss.




                                           1
Case 1:20-cv-00043-MSM-PAS Document 19 Filed 07/10/20 Page 2 of 7 PageID #: 124




                                 I.     BACKGROUND

       The following facts are as alleged in the plaintiff’s Complaint. On or about

 June 24, 2015, the plaintiff’s decedent, Marta J. Garcia, applied for and purchased a

 life insurance policy from the defendant United of Omaha Life Insurance Company

 a/k/a Mutual of Omaha Insurance Company (“Omaha”). (ECF No. 1-1 ¶ 8.) The agent

 responsible for securing the life insurance policy was Debbie Benn, who “held herself

 out as an agent of Omaha and [The Benn Agency].” Id. ¶¶ 4, 8.

       Mrs. Garcia was not proficient in English. Id. ¶ 9. Ms. Benn completed the

 life insurance application and had Mrs. Garcia sign the application. Id. ¶ 10. Mrs.

 Garcia did not understand that some of the representations Ms. Benn made were

 inaccurate. Id. ¶ 11. On or about June 24, 2015, Mrs. Garcia authorized Omaha to

 debit her bank account automatically each month, as a premium payment for the life

 insurance policy. Id. ¶ 12.

       The plaintiff was listed as the primary beneficiary of the life insurance policy

 and subject to payment of $181,000. Id. ¶¶ 13-14. On or about February 19, 2016,

 Mrs. Garcia died. Id. ¶ 15. The plaintiff sought payment under the policy, but Omaha

 refused to make payment. Id. ¶ 16. Omaha informed the plaintiff that the life

 insurance policy had been rescinded and offered to refund the premiums paid. Id. ¶

 17.

       The plaintiff filed suit alleging claims of breach of contract and “breach of

 covenant of good faith and fair dealing in violation of fiduciary duties” against all

 defendants.    The plaintiff does not distinguish his claims against the Benn



                                           2
Case 1:20-cv-00043-MSM-PAS Document 19 Filed 07/10/20 Page 3 of 7 PageID #: 125




 defendants from those against Omaha; rather, both claims are asserted generally

 against “defendants.”


                         II. MOTION TO DISMISS STANDARD
       On a Rule 12(b)(6) motion, the Court assesses the sufficiency of the plaintiff’s

 factual allegations in a two-step process. See Ocasio-Herandez v. Fortuno-Burset,

 640 F.3d 1, 7, 11-13 (1st Cir. 2011). “Step one: isolate and ignore statements in the

 complaint that simply offer legal labels and conclusions or merely rehash cause-of-

 action elements.” Schatz v. Republican State Leadership Comm., 699 F.3d 50, 55 (1st

 Cir. 2012).   “Step two: take the complaint’s well-pled (i.e., non-conclusory, non-

 speculative) facts as true, drawing all reasonable inferences in the pleader’s favor,

 and see if they plausibly narrate a claim for relief.” Id. “The relevant question … in

 assessing plausibility is not whether the complaint makes any particular factual

 allegations but, rather, whether ‘the complaint warrant[s] dismissal because it failed

 in toto to render plaintiffs’ entitlement to relief plausible.”   Rodriguez-Reyes v.

 Molina-Rodriguez, 711 F.3d 49, 55 (1st Cir. 2013) (quoting Bell Atlantic Corp. v.

 Twombly, 550 U.S. 544, 569 n.14 (2007)).

                                   III.   DISCUSSION
    A. The Question of Diversity of Citizenship

       As a preliminary matter, the Court must consider the jurisdictional question

 of diversity of citizenship. Omaha removed this action from Rhode Island Superior

 Court on the grounds of diversity jurisdiction because the plaintiff and Omaha are

 citizens of different states and the amount in controversy exceeds $75,000. (ECF No.

 1.) The Benn defendants, however, reside in Rhode Island, like the plaintiff. A
                                            3
Case 1:20-cv-00043-MSM-PAS Document 19 Filed 07/10/20 Page 4 of 7 PageID #: 126




 federal court generally only has diversity jurisdiction when complete diversity exists

 between the parties, that is, when no plaintiff is a citizen of the same state as any

 defendant. See 28 U.S.C. § 1332(a).

       But Omaha posits that the Benn defendants have been “fraudulently joined.”

 (ECF No. 1 at 3.) If a court “has determined that a party has been fraudulently joined,

 it proceeds to analyze jurisdiction without reference to the fraudulently joined party.”

 Lawrence Builders, Inc. v. Kolodner, 414 F. Supp. 2d 134, 137 (D.R.I. 2006).

 Application of the doctrine of “fraudulent joinder” need not require a finding of

 “outright fraud”; rather, “in most cases fraudulent joinder involves a claim against

 an in-state defendant that simply has no chance of success, whatever the plaintiff's

 motives.” Gabrielle v. Allegro Resorts Hotels, 210 F. Supp. 2d 62, 68 (D.R.I. 2002)

 (quoting Poulos v. Naas Foods, Inc., 959 F.2d 69, 73 (7th Cir.1992)); see also Kolodner,

 414 F. Supp. 2d at 137 (“Because fraudulent joinder describes any improper joinder,

 a defendant need not prove that the plaintiff intended to mislead or deceive in order

 to sustain its burden.”). In such instances, fraudulent joinder will apply when “there

 is no possibility, based on the pleadings, that the plaintiff can state a cause of action

 against the non-diverse defendant in state court.” Gabrielle, 210 F. Supp. 2d 62, 67

 (D.R.I. 2002) (quoting Mills v. Allegiance Healthcare Corp., 178 F. Supp. 2d 1, 5 (D.

 Mass. 2001)).

       For the reasons discussed below, the Court finds that the pleadings, as written,

 do not state a claim against the Benn defendants and thus the application of the

 doctrine of “fraudulent joinder” is appropriate under these circumstances. Diversity



                                            4
Case 1:20-cv-00043-MSM-PAS Document 19 Filed 07/10/20 Page 5 of 7 PageID #: 127




 of citizenship exists between the plaintiff and the remaining defendant, Omaha, and

 the amount in controversy is sufficient to confer jurisdiction upon this Court. See 28

 U.S.C. § 1332(a).

    B. The Plaintiff’s Claims Against the Benn Defendants

       1. Breach of Contract

       The Benn defendants argue that they cannot be liable for breach of the life

 insurance contract because they were not a party to that contract. The Court agrees.

 While the Benn defendants were agents for Omaha, “an agent is not ordinarily liable

 for his principal’s breach of contract … and where an agent acts on behalf of a

 disclosed principal, the agent will not be personally liable for a breach of contract,

 unless there is clear and explicit evidence of the agent’s intention to be bound.”

 Chrabaszcz v. Johnston Sch. Comm., 474 F. Supp. 2d 298, 312 (D.R.I. 2007) (internal

 citations omitted). See also Alterio v. Biltmore Const. Corp., 119 R.I. 307, 315, 377

 A.2d 237, 241 (1977) (“It has long been settled that an agent acting on behalf of a

 disclosed principal is not personally liable to a third party for acts performed within

 the scope of his authority.”); Restatement (Second) of Agency § 328 (1958) (“An agent,

 by making a contract only on behalf of a competent disclosed ... principal whom he

 has power so to bind, does not thereby become liable for its nonperformance.”).

       There is no allegation that the Benn defendants were, or attempted to become,

 parties to the insurance contract between plaintiff’s decedent and the disclosed

 principal, Omaha. As such, the plaintiff cannot sustain a breach of contract action

 against the Benn defendants as a matter of law.



                                           5
Case 1:20-cv-00043-MSM-PAS Document 19 Filed 07/10/20 Page 6 of 7 PageID #: 128




       In contrast, had the plaintiff alleged negligence against the Benn defendants

 they might survive a motion to dismiss. They have not done so in this case.

       2. “Breach of Covenant of Good Faith and Fair Dealing in Violation of
          Fiduciary Duties”

       The Benn defendants also contend that the plaintiff’s claim for violation of a

 fiduciary duty must fail because the plaintiff has alleged that they acted only as

 insurance agent. See ECF 1-1 at ¶¶ 4, 8 (“The agent for securing this life insurance

 policy on behalf of Omaha was the Defendant Benn individually and on behalf of [The

 Benn Agency].”); (“Debbie Benn … held herself out as an agent of Omaha and [The

 Benn] Agency.”). Indeed, “under ordinary circumstances, an insurance agent does

 not owe a fiduciary duty” to an insured. Pedersen v. Hart Ins. Agency, Inc., No. CIV.

 10-10922-NMG, 2011 WL 4970920, at *3 (D. Mass. Oct. 18, 2011). See also Home

 Ins. Co. v. Davila, 212 F.2d 731, 741 (1st Cir. 1954) (“The insurance agent was not

 under the burden of any fiduciary relationship with the [insured]”); AGA Fishing

 Group, Ltd. v. Flagship Group, Ltd., No. 05-11396-JLT, 2007 U.S. Dist. LEXIS

 107710, at * 5 (D. Mass. Aug. 6, 2007) (“The relationship between an insurance broker

 and the insured is not normally thought to be fiduciary in nature”), aff’d, AGA Fishing

 Grp. Ltd. v. Brown & Brown, Inc., 533 F.3d 20 (1st Cir. 2008). Such a heightened

 duty arises only when “special circumstances of assertion, representation, and

 reliance are present,” such as when the agent has a longstanding relationship with

 the client, holds herself out as the client’s insurance advisor, or is paid separately for

 her advice. Brown & Brown, 533 F.3d at 23-24.

       The plaintiff has alleged no such “special circumstances” that plausibly could

                                             6
Case 1:20-cv-00043-MSM-PAS Document 19 Filed 07/10/20 Page 7 of 7 PageID #: 129




 give rise to a heightened duty. Although it is alleged that Ms. Benn assisted the

 plaintiff’s decedent with the Omaha application form due to a language barrier, this

 alone does not give rise to a fiduciary relationship.

       Finally, the plaintiff premises his breach of fiduciary duty claim on a claim for

 a breach of the covenant of good faith and fair dealing. Because the former fails as a

 matter of law, so must the latter. See McNulty v. Chip, 116 A.3d 173, 185 (R.I. 2015)

 (“[A] claim for breach of the implied covenant of good faith and fair dealing does not

 create an independent cause of action ….”).

                                   IV. CONCLUSION

       For the foregoing reasons, the Motion to Dismiss of defendants Debbie Benn

 and The Benn Agency (ECF No. 16) is GRANTED. The plaintiff, however, will be

 given 30 days to amend his complaint to allege a proper cause of action against the

 Benn defendants. If that should happen, diversity of citizenship will be defeated, and

 the case will be remanded to state court for adjudication.



 IT IS SO ORDERED.


 _________________________________
 Mary S. McElroy
 United States District Judge
 July 10, 2020




                                            7
